NO. 12-18-00289-CR

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

 ELEUTERIO SALMERON-GOMEZ,                                    §   APPEAL FROM THE 114TH
 APPELLANT

 V.                                                           §   JUDICIAL DISTRICT COURT

 THE STATE OF TEXAS,
 APPELLEE                                                     §   SMITH COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Eleuterio Salmeron-Gomez appeals from his conviction for driving while intoxicated, third
or more. According to the trial court’s certification, Appellant waived the right to appeal. The
certification was signed by Appellant and his counsel. See TEX. R. APP. P. 25.2(d). The record
also contains an express waiver of the right to appeal, which is also signed by Appellant and his
counsel.
         When the defendant is the appellant, the record must include the trial court’s certification
of the defendant’s right of appeal. Id. This Court must dismiss an appeal “if a certification that
shows the defendant has the right of appeal has not been made part of the record.” Id. Because
the trial court did not grant Appellant the right to appeal his conviction, we dismiss the appeal.
Opinion delivered November 5, 2018.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                         NOVEMBER 5, 2018


                                         NO. 12-18-00289-CR


                              ELEUTERIO SALMERON-GOMEZ,
                                        Appellant
                                           V.
                                  THE STATE OF TEXAS,
                                        Appellee


                                Appeal from the 114th District Court
                         of Smith County, Texas (Tr.Ct.No. 114-0355*18)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that this
appeal be, and the same is, hereby dismissed; and that this decision be certified to the court below
for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.